Citation Nr: 1636365	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-16 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to June 1987, and from August 1992 to January 1997. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2010 rating decision, the RO, in relevant part, denied a TDIU.  In a February 2015 decision/remand, the Board denied an increased rating claim for lumbar spine disability and remanded the issue of a TDIU.  The Veteran appealed the Board's decision as to the denial of an increased rating for lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court vacated the Board's February 2015 decision pertaining to the lumbar spine, and remanded the matter to the Board for further proceedings consistent with a November 2015 Joint Motion for Remand.  

In a December 2015 remand, the Board remanded the issues of entitlement to an evaluation in excess of 40 percent for low back pain with herniated nucleus pulposus L5-S1, degenerative arthritis, and disc disease; entitlement to TDIU; and entitlement to an extension beyond October 1, 2014, of a period of convalescence under 38 C.F.R. § 4.30 based on lumbar spine surgery.  

The Board finds that the TDIU issue was sent to the Board prematurely in July 2016 and this issue is discussed in the remand below.  The Board further points out that the Veteran filed a new claim for TDIU in April 2016.  The TDIU claim is currently pending before VA.  As a matter of policy, VA does not want to allow veterans or their representatives to "forum shop" by filing new claims for benefits while the same claim is pending before the Board or the RO.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim for TDIU is inextricably intertwined with the pending claims for an increased rating for the service connected low back pain with herniated nucleus pulposus L5-S1, degenerative arthritis, and disc disease and entitlement to an extension beyond October 1, 2014, of a period of convalescence under 38 C.F.R. § 4.30.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of the Veteran's claim of entitlement to a higher disability rating for the lumbar spine disability and entitlement to an extension beyond October 1, 2014, of a period of convalescence under 38 C.F.R. § 4.30 will potentially affect the TDIU claim, adjudication of the Veteran's TDIU claim is deferred until the increased rating claim and the temporary total rating claim have been decided.  The TDIU claim should not be returned to the Board until the increased rating claim and the temporary total rating claim are adjudicated and certified to the Board for appellate review.   

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for entitlement to a higher disability rating for the lumbar spine disability and entitlement to an extension beyond October 1, 2014, of a period of convalescence under 38 C.F.R. § 4.30. 
 
2.  Readjudicate the claim for TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  The TDIU claim should not be returned to the Board until the increased rating claim and the temporary total rating claim are adjudicated and certified to the Board for appellate review and the claims should be certified to the Board in tandem.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




